Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered January 24, 1984, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, we find that there was ample evidence from which the *815jury could conclude beyond a reasonable doubt that the defendant stabbed the complainant with an intent to cause serious physical injury and that her injury was not the result of an accident (see, People v Shapiro, 117 AD2d 688; People v Reynolds, 107 AD2d 724).
As the People concede, their impeachment of one of their own witnesses should not have been permitted (see, CPL 60.35). Nevertheless, we find the error harmless in view of the overwhelming proof of guilt and the trial court’s proper limiting instructions.
Contrary to the defendant’s contention, there was no systematic exclusion of blacks from the jury (see, Batson v Kentucky, 476 US 79). The record reveals that there were two black jurors and one black alternate (see, People v Bush, 112 AD2d 1046).
We have examined the defendant’s remaining contentions, including those raised by him pro se, and find them to be without merit. Mangano, J. P., Thompson, Niehoff and Spatt, JJ., concur.